Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 14,
2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00062-CV

JANINE SCHORR MORRISON AND ANN-MARIE SEPUKA, Appellants

                                        V.

       TNG BENEFITS, LLC D/B/A THE NOBLE GROUP, Appellee

               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 19-DCV-266198


                         MEMORANDUM OPINION

      This is an interlocutory appeal from an order signed January 6, 2020. Janine
Schorr Morrison and Ann-Marie Sepuka filed separate notices of appeal.

      Morrison. On March 26, 2020, Morrison filed a motion to dismiss the appeal.
See Tex. R. App. P. 42.1(a)(1). The motion is granted.

      Sepuka. Sepuka filed her notice of appeal on January 24, 2020. Our records
show that Sepuka has not paid the appellate filing fee, and no evidence that she is
excused by statute or the Texas Rules of Appellate Procedure from paying costs has
been filed. See Tex. R. App. P. 5; Tex. Gov’t Code Ann. § 51.207. On March 10,
2020, this court ordered Sepuka to pay the appellate filing fee on or before March
20, 2020, or the appeal would be dismissed. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time). Sepuka has not
paid the appellate filing fee.

      This appeal is dismissed under Texas Rule of Appellate Procedure 42.1(a)(1)
as to Morrison and under Texas Rule of Appellate Procedure 42.3(c) as to Sepuka.

                                  PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.




                                         2